DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a transfer member that transfers a developer in claim 1;
a fixing member that fixes onto the medium the developer in claim 1;
an attraction member that attracts the developer in claim 1; and
an elimination member that allows gas to pass in claims 5 and 7.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 


Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,467,180 issued to Malachowski et al. (“Malachowski”) in view of U.S. Patent 9,746,803 issued to Yabuki et al. (“Yabuki”).

As for claim 1, Malachowski discloses an image forming apparatus (Figs. 1, 3), comprising:
a transfer member (56, 10) that transfers a developer to a medium;
a fixing member (64, 66) that fixes onto the medium the developer transferred to the medium;
a guide member (94 in Fig. 3 and col. 7, lines 7-10) that is disposed between the transfer member (58) and the fixing member (64, 66) to contact and guide the medium, the guide member (94) being a stationary member; and
an attraction member (91) that attracts the developer through an opening (a hole in plenum surface 80; see Fig. 2),
wherein the opening (a hole in plenum surface 80) is located upstream of the guide member (94) in a medium transport direction (see Fig. 3) and is stationary (plenum surface 80 does not move) with respect to a transfer location (at 56) where the transfer member (56) transfers the image to the medium,

Malachowski does not disclose that the opening is on a same side of the medium as the guide member, in part, because Malachowski does not disclose guide members on each side of the medium.
However, Yabuki discloses guide members (30c for each side of the sheet) disposed between a transfer member (21) and a fixing member (32, 33) to contact and guide a medium, the guide members (30c for each side of the sheet) being stationary members.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the guide member of Malachowski to include a guide member for each side of the sheet as disclosed by Yabuki in order to accurately guide the medium to the fixing member (Yabuki: col. 5, lines 63-65).
Malachowski as modified by Yabuki discloses that the opening (Malachowski: an upstream hole in plenum surface 80) is on a same side of the medium as the guide member (Yabuki: because guide members 30c are on each side of the medium).

As for claim 15, Malachowski as currently modified by Yabuki discloses the image forming apparatus according to claim 1 (see the rejection of claim 1 above) and a flow-path forming member (Malachowski: 81) that is disposed upstream of the attraction member (Malachowski: 91) in a direction (Malachowski: to the right in Fig. 3) in which 
Malachowski as presently modified by Yabuki does not disclose that the attraction member is supported by the body of the image forming apparatus by being held between the flow-path forming member and a frame of the image forming apparatus.
However, Yabuki further discloses an attraction member (40) that is supported by a body of an image forming apparatus by being held between (see annotated Fig. 1) a flow-path forming member (“flow path forming member”) and a frame (“frame” in annotated Fig. 1) of the image forming apparatus.
The prior art of Malachowski and Yabuki disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the flow path forming member and attraction member of Malachowski and the frame of Yabuki by placing the attraction member between the flow-path forming member and the frame as suggested by Yabuki, and that in combination, the flow-path forming member, the attraction member and the frame merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the image forming apparatus of Malachowski by arranging the attraction member between the flow-path forming member and a frame as disclosed by Yabuki in order to .


    PNG
    media_image1.png
    681
    983
    media_image1.png
    Greyscale

Claims 3, 5, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,467,180 issued to Malachowski et al. (“Malachowski”) in view of U.S. Patent 9,746,803 issued to Yabuki et al. (“Yabuki”) as applied to claim 1, further in view of U.S. Patent Application Publication 2020/0201239 by Kawasumi (“Kawasumi”).

As for claim 3, Malachowski as modified by Yabuki discloses the image forming apparatus according to claim 1 (see the rejection of claim 1 above).
Malachowski as modified by Yabuki does not disclose an attraction prevention member as recited, in part, because Malachowski does not disclose an elimination member that allows gas to pass through.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the ducting of Malachowski and Yabuki by including the elimination member as disclosed by Kawasumi in order to reduce the amount of ultra-fine particles that are discharged from the image forming apparatus (Kawasumi: paragraphs [0052] and [0053]).
Malachowski as modified by Yabuki and Kawasumi discloses an attraction prevention member (Kawasumi: 55b) that is disposed upstream of the opening (Kawasumi: 52) in a direction in which the developer is attracted, the attraction prevention member having a width corresponding to a width of the opening in the medium transport direction (Kawasumi: paragraphs [0080] and [0081]), the attraction prevention member preventing attraction of gas from a downstream portion of the guide member (Kawasumi: because 55b blocks 52).

As for claim 5, Malachowski as modified by Yabuki discloses the image forming apparatus according to claim 1 (see the rejection of claim 1 above).
Malachowski as modified by Yabuki does not disclose an elimination member as recited.
However, Kawasumi discloses an elimination member (Kawasumi: 53) that allows gas to pass therethrough while removing the developer attracted through the 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the ducting of Malachowski and Yabuki by including the elimination member as disclosed by Kawasumi in order to reduce the amount of ultra-fine particles that are discharged from the image forming apparatus (Kawasumi: paragraphs [0052] and [0053]).

	As for claim 7, Malachowski as modified by Yabuki and Kawasumi discloses an elimination member (Kawasumi: 53) that allows gas to pass therethrough while removing the developer attracted through the opening, the elimination member being removable (Kawasumi: paragraphs [0103] and [0104]) from and attachable to a body (Kawasumi: 56) of the image forming apparatus.

	As for claims 9 and 11, Malachowski as modified by Yabuki and Kawasumi discloses a positioning member (Kawasumi: 56) disposed on the body (Kawasumi: 102) of the image forming apparatus; and
a to-be-positioned member (Kawasumi: 55) disposed on the elimination member (Kawasumi: 53), the to-be-positioned member coming into contact with and being fixed to the positioning member when the elimination member is attached to the body of the image forming apparatus (Kawasumi: Figs. 9B and 9C).

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853